DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination.  – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use a nonce word followed by a function presumably without structure to perform the function, for example, a touch position information acquirer configured to acquire touch position information regarding a touch position on a touch panel as recited in claims 1, 14, and 16.  However, the preamble for these claims recite “A non-transitory computer-readable recording medium having recorded therein a program for causing a processor to function as,” therefore, the structure for performing the functions recited in claims is recited as the processor executing the program.  Therefore, these limitations are not interpreted under 35 U.S.C. 112(f) because the claims recite sufficient structure, materials, or acts to entirely perform the recited function.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.  y 35 U.S.C. 25  and 18 U.S.C. 1001

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 14 recites “a first determiner configured to determine, based on the touch position information acquired by the touch position information acquirer, whether input of the first instruction is present.”  Claim 14 also recites “a second determiner configured to determine whether input of the second instruction is present, based on …a determination result by the first determiner of a presence of the touch to the second area.”  The “determination result” of the first determiner is whether the first instruction is present based on touching of the first area of the touch panel (which correlates to the first instruction input).  However, the claim recites that the second determiner is configured to determine  “a determination result” by the first determiner based on the touch position information indicative of a presence of the touch to the second area.  It is unclear how the determination result of the first determiner is based on a touching of the 2nd area which correlates to the 2nd instruction not the 1st instruction.  It is believed this should read -- a determination result by the second determiner based on the touch position information indicative of a presence of the touch to the second area-- which is consistent with the description of this limitation found in the specification at paragraphs 136 and 137.  In addition, for purposes of claim construction, this is how the claims will be interpreted for purposes of application of art.
Claim 15 recites “in a situation in which the determination result by the first determiner based on the touch position information indicative of the presence of the touch to the second area is negative, the second determiner is configured to determine that the input of the second instruction is present, when the pressure, which is indicated by the pressure information acquired by the pressure information acquirer at the time when the touch position information acquirer acquires the touch position information indicative of a presence of the touch to the second area, is equal to or greater than a second reference value less than the first reference value.”  However, it is unclear how there can be a situation in which the presence of a touch in the second area is negative when there is pressure in the second area indicative of a touch as claimed.  In addition, claim 15 is also rejected for the reasons given above for claim 14 with regard to the determination result by the first determiner being indicative the presence of a touch to the second area.
Claim 16 also recites, a first determiner configured to determine, based on the touch position information acquired by the touch position information acquirer, whether input of the first instruction is present.  Claim 16 also recites “a second determiner configured to determine, when a determination result by the first determiner based on the touch position information indicative of a presence of a touch to the second area is negative.”  The “determination result” of the first determiner is presumably whether the first instruction is present based on touching of the first area of the touch panel (which correlates to the first instruction input).  However, the claim recites that the second determiner is configured to determine  “a determination result” by the first determiner based on the touch position information indicative of a presence of the touch to the second area.  It is unclear how the determination result of the first determiner is based on a touching of the 2nd area which correlates to the 2nd instruction not the 1st instruction.  It is believed this should read -- a determination result by the second determiner based on the touch position information indicative of a presence of the touch to the second area-- which is consistent with the description of this limitation found in the specification at paragraphs 136 and 137.  In addition, for purposes of claim construction, this is how the claims will be interpreted for purposes of application of art.
Claims 17 and 18 are rejected for the same reasons given for claim 14.  Therefore, corrections similar to those proposed for claim 14 are required.
Claims 15 and 17-20 depend from a rejected base claim, and therefore are also rejected for the reasons provided for the rejected base claim.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-10, 13, 14, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2012/0169610 to Berkes et al. (“Berkes”).
In re claim 1, Berkes discloses a non-transitory computer-readable recording medium [Fig. 2, #28] having recorded therein a program [Fig. 2, ## 38, 42] for causing a processor [Fig. 2, #22] to function as:  a touch position information acquirer configured to acquire touch position information regarding a touch position on a touch panel [Fig. 2, #30 ¶17, 21 describes sensor signals controller touch down position on touch screen]; a pressure information acquirer configured to acquire pressure information regarding a pressure applied to the touch panel [Fig. 2, #34, ¶17 describes sensor detect pressure changes of touch 36]; an input presence determiner configured to determine, based on the pressure information acquired by the pressure information acquirer, whether input of an instruction regarding a game is present [Fig. 2, 42,  ¶¶ 20, 22 controller determines program input based on touch and pressure for program 38, which may be a video game]; and an instruction determiner configured to determine a direction regarding the game indicated by the instruction, based on the touch position information acquired by the touch position information acquirer, when a determination result by the input presence determiner is affirmative [¶26 describes movement of touch relative to neutral position of initial digit down can steer vehicle in game left in first direction of movement and in revers in second direction of movement].
In re claim 4, Berkes discloses the touch panel includes an operation area for the input [Fig. 1, ## 14,20, ¶¶12, 13], and the instruction determiner is configured to determine, based on a positional relationship between the touch position and the operation area, the direction regarding the game indicated by the instruction [Fig. 3, shows virtual game controller 14 which controls game element based on relative movement within controller 14 based on initial touch 15 and subsequent movement, e.g., 52 or 54 to determine a direction as control input to the game (e.g., as a virtual joystick)].
In re claim 5, Berkes discloses a setter configured to set the operation area at a position on the touch panel based on the touch position indicated by the touch position information [Fig. 4, 14A-C, ¶¶27-29 describes setting the position of the operation area of virtual controller 14 based on movement of initial touch down position 50].
In re claim 6, Berkes discloses the setter is configured to set, when the determination result by the input presence determiner is negative, the operation area at the position on the touch panel based on the touch position indicated by the touch position information [Fig. 4, 14A-C, ¶¶27-29 describes setting operation area of virtual controller 14 based on movement of initial touch down position 50 before it is determined that an input has been made (i.e., input at that time is negative)].
In re claim 7, Berkes discloses, wherein the program causes the processor to further function as a detector configured to detect, based on the touch position information or the pressure information, a change in a state from a first state in which a touch to the touch panel is not present to a second state in which the touch to the touch panel is present, wherein when the detector detects the change in the state from the first state to the second state, the setter is configured to set the operation area at the position on the touch panel based on the touch position indicated by the touch position information [Figs. 2 and 4, ¶¶21, Virtual controller 42 is in first state before touch 36 is made, upon detecting touch 36 base on inputs from 30 and 34, controller 42 changes to second state indicating touch is present wherein controller sets operation area 14 centered at initial touch down point 50].
In re claim 8, Berkes discloses the setter is configured to set, based on both the pressure information and the touch position indicated by the touch position information, the operation area on the touch panel [¶20, 23 describe control input 46 based on both touch and pressure].
In re claim 9, Berkes discloses the instruction determiner is configured to determine, based on a change in the touch position indicated by the touch position information, the direction regarding the game indicated by the instruction [Figs. 3 shows initial touch position 50 of game controller 14 moves in direction 52 which is translated as game input direction for game, e.g., steering virtual vehicle forward and left].
In re claim 10, Berkes discloses the instruction determiner is configured to determine, based on a change in the touch position in a period including a time point at which the input presence determiner determines that the input is present, the direction regarding the game indicated by the instruction [¶17, 23 instruction is based on sensor input of user’s digit (e.g., thumb) over time, and ¶28 describes a threshold period of time].
In re claim 13, Berkes discloses a display controller configured to display information regarding a determination result by the instruction determiner on the touch panel [Fig. 2 program 38 generates display output 40 based on control message from 46 generated by controller 42 in response to instruction to cause display output accordingly, e.g., move character or affect display of control pads].
In re claim 14, Berkes discloses a non-transitory computer-readable recording medium [Fig. 2, #28] having recorded therein a program [Fig. 2, ## 38, 42] for causing a processor [Fig. 2, #22] to function as: a touch position information acquirer configured to acquire touch position information regarding a touch position on a touch panel, the touch panel including a first area for inputting a first instruction regarding a game and a second area for inputting a second instruction regarding the game [Fig. 2, #30 ¶17, 21 describes sensor signals controller touch down position on touch screen; Fig. 1 shows first and second input areas, one for each thumb, e.g., D-pad on left and buttons on right to control game]; a pressure information acquirer configured to acquire pressure information regarding a pressure applied to the touch panel [Fig. 2, #34, ¶17 describes sensor detect pressure changes of touch 36]; a first determiner configured to determine, based on the touch position information acquired by the touch position information acquirer, whether input of the first instruction is present [Fig. 2, 42,  ¶¶ 20, 22 controller determines program input based on touch and pressure for program 38, which may be a video game.  Touch by right thumb of button 20 is determined to be first input instruction]; and a second determiner configured to determine whether input of the second instruction is present, based on both the pressure information, which is acquired by the pressure information acquirer at a time when the touch position information acquired by the touch position information acquirer indicates that a touch to the second area is present, and a determination result by the first determiner based on the touch position information indicative of a presence of the touch to the second area [Fig. 2, 42,  ¶¶ 20, 22 controller determines program input based on touch and pressure for program 38, which may be a video game.  Touch by left thumb of D-pad 14/20 is determined to be second input instruction].
In re claim 17, Berkes discloses an instruction determiner configured to determine a direction regarding the game indicated by the second instruction, based on the touch position information indicative of the presence of the touch to the second area acquired by the touch position information acquirer, when a determination result by the second determiner is affirmative  [Fig. 3, shows virtual game controller 14, for example, for left thumb and second area, which controls game element based on relative movement within controller 14 based on initial touch 15 and subsequent movement, e.g., 52 or 54 to determine a direction as control input to the game (e.g., as a virtual joystick)].
In re claim 20, Berkes discloses a display controller configured to display information regarding a determination result by the instruction determiner on the touch panel [Fig. 2 program 38 generates display output 40 based on control message from 46 generated by controller 42 in response to instruction to cause display output accordingly, e.g., move character or affect display of control pads].

Claims 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Publication No. JP2017091494 to Kurabayashi (“Kurabayashi”).
In re claim 14, Kurabayashi discloses a non-transitory computer-readable recording medium  having recorded therein a program [Fig. 2, #210] for causing a processor [Fig. 2, #200] to function as: a touch position information acquirer configured to acquire touch position information regarding a touch position on a touch panel [Fig. 1, #110 touch panel], the touch panel including a first area for inputting a first instruction regarding a game [Fig. 1, #120] and a second area for inputting a second instruction regarding the game [Fig. 1, #130]; a pressure information acquirer configured to acquire pressure information regarding a pressure applied to the touch panel  [¶13 describes touch panel 110 includes a pressure sensor or a force sensor, and may detect a force applied to the touch panel, ¶31 describes processor may determine instruction input based on magnitude of force in selection area]; a first determiner configured to determine, based on the touch position information acquired by the touch position information acquirer, whether input of the first instruction is present [Fig. 1, the processor 110 determines a tap in the first area 120 is selection instruction  of an object in the display area, e.g., #600, 601, 602 in Figs. 7A and 7B]; and a second determiner configured to determine whether input of the second instruction is present, based on both the pressure information, which is acquired by the pressure information acquirer at a time when the touch position information acquired by the touch position information acquirer indicates that a touch to the second area is present, and a determination result by the first determiner based on the touch position information indicative of a presence of the touch to the second area [Fig. 1, #130, ¶31-34 The processor determines when object is selected in display area 120 that a command input instruction may be input by selection of the command area 130.  A touch of the  command instruction area 130 may be determined by magnitude of force to the area, for example, attack with bow command 710 in Fig. 7A, or the head player command 720 in Fig. 7B].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Berkes in view of US Publication No. 2019/0310723 to Kang et al. (“Kang”).
In re claims 2 and 3, Berkes discloses the invention of claim 1 as stated above.   While Berkes discloses detecting and using a pressure to determine a game input instruction, Berkes doesn’t explicitly disclose the input presence determiner is configured to determine, when the pressure indicated by the pressure information is equal to or greater than a threshold or is based on a speed of a change in the pressure indicated by the pressure information, that the input is present.
However, Kang teaches the input presence determiner is configured to determine, when the pressure indicated by the pressure information is equal to or greater than a threshold or is based on a speed of a change in the pressure indicated by the pressure information, that the input is present [Figs. 8 and 9, ¶137 describes pressure thresholds L1, L2, and L3 associated with determining different instruction inputs and ¶65 identifying change speed of the pressure strength for a unit of time for detection of instruction input].
Berkes and Kang are both considered to be analogous to the claimed invention because they are in the same field of touch screen input.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure detection of Berkes and include the pressure threshold or speed of change, as taught by Kang, in order to improve the user experience of a touch screen device, see, e.g., ¶5.

Claims 11, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Berkes in view Patent Publication No. JP2016041277A to Otani et al. (“Otani”).
In re claims 11 and 12, Berkes discloses the invention of claim 4 as stated above, but lacks a vibration controller configured to vibrate the touch panel when the direction regarding the game indicated by the instruction changes and to vibrate the touch panel when the touch position passes a boundary of the operation area.
However, Otani teaches vibration controller [Fig. 10, #54] used in conjunction with a virtual game controller [Fig. 2, #30] for inputting direction of game element [Fig. 2, e.g., elements 22/24] on a touch screen [Figs. 1, 2 ##14T, 16, and 20], wherein the vibration controller is configured to vibrate the touch panel when the direction regarding the game indicated by the instruction changes and to vibrate the touch panel when the touch position passes a boundary of the operation area [A direction input reception section 50 receives a direction input by determining in which area a contact position detected by a touch panel is included out of a plurality of areas set so as to correspond respectively to a plurality of directions. A determination section 52 determines whether or not the contact position is changed from within one area to within another area in the plurality of areas (e.g., as shown in Figs. 5, 6, and 7).  The vibration control section 54 executes control to vibrate the touch panel, when the contact position is changed from within one area to within another area.].
Berkes and Otani are both considered to be analogous to the claimed invention because they are in the same field of touch screen input for game control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified virtual controller of Berkes to include the vibration controller, as taught by Otani, in order to provide a game control device which can assist a user to easily perform a direction input operation to be received through a touch panel through haptic feedback to the user of whether a change of direction has been input, see, e.g., “Advantage of Invention.”
    In re claim 19, Berkes discloses the invention of claim 17 as stated above, but lacks a vibration controller configured to vibrate the touch panel, in at least one of a situation in which the determination result by the second determiner changes or a situation in which a determination result by the instruction determiner changes.
However, Otani teaches vibration controller [Fig. 10 #54] used in conjunction with a virtual game controller [Fig. 2 #30] for inputting direction of game element [Fig. 2, e.g., elements 22/24] on a touch screen [Figs. 1, 2 ##14T, 16, and 20], wherein a vibration controller configured to vibrate the touch panel, in at least one of a situation in which the determination result changes or a situation in which a determination result by the instruction determiner changes [A direction input reception section 50 receives a direction input by determining in which area a contact position detected by a touch panel is included out of a plurality of areas set so as to correspond respectively to a plurality of directions. A determination section 52 determines whether or not the contact position is changed from within one area to within another area in the plurality of areas (e.g., as shown in Figs. 5, 6, and 7).  The vibration control section 54 executes control to vibrate the touch panel, when the contact position is changed from within one area to within another area.].
Berkes and Otani are both considered to be analogous to the claimed invention because they are in the same field of touch screen input for game control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified virtual controller of Berkes to include the vibration controller, as taught by Otani, in order to provide a game control device which can assist a user to easily perform a direction input operation to be received through a touch panel through haptic feedback to the user of whether a change of direction has been input, see, e.g., “Advantage of Invention.”

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kurabayashi in view Patent Publication No. JP2016212605 to Kuwahara (“Kuwahara”).
In re claim 15, Kurabayashi discloses the invention of claim 14 as stated above.   Kurabayashi discloses in a situation in which the touch position information indicates that the touch to the second area is present during a period in which the determination result by the first determiner is affirmative, the second determiner is configured to determine that the input of the second instruction is present, which is indicated by the pressure information acquired by the pressure information acquirer at a time when the touch position information acquirer acquires the touch position information indicative of a presence of the touch to the second area [Fig. 9, step S901:Y and S903, S904 for tap and hold to execute selected command on object 120, Figs. 7A and 7B and ¶31-34 The processor determines when object is selected in display area 120 that a command input instruction may be input by selection of the command area 130 in a multitap situation in which display object is selected.  A touch of the  command instruction area 130 may be determined by magnitude of force to the area, for example, attack with bow command 710 in Fig. 7A, or the head player command 720 in Fig. 7B], and in a situation in which the determination result by the first determiner based on the touch position information indicative of the presence of the touch to the second area is negative, the second determiner is configured to determine that the input of the second instruction is present, which is indicated by the pressure information acquired by the pressure information acquirer at the time when the touch position information acquirer acquires the touch position information indicative of a presence of the touch to the second area [Fig. 9, #S901: N, #S902 command area just tapped (not held) and processor executes a command based on normal user interface].
Kurabayashi lacks, but Kuwahara teaches making the determination of touching when the touch pressure is equal to or greater than a first reference value in the first situation and when the touch pressure is, is equal to or greater than a second reference value less than the first reference value in a second situation [Fig. 2, ##20, 30, and 40, ¶23 describes a touch panel, ¶36 describes the touch panel displaying two objects (e.g., buttons A and B).  Figs. 5 and 6 illustrate a reception of an operation in which the user touches the objects in a first situation when there is a touching of second object while continuing to touch the first object and a second situation when there is a single touch.  The detecting operation is made based on the magnitude of a pressing force P.  Preset force reference values P1 and P2 are provided as shown in Fig. 6.  The pressing force Px of the panel is compared to P1 and P2, where the magnitude of references values is such that  P1 < P2 where P1 corresponds to the claimed “second reference value” for touching of one object and P2 corresponds to the “first reference value” which is set when use of touch more than one object].
Kurabayashi and Kuwahara are both considered to be analogous to the claimed invention because they are in the same field of touch screen input control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified virtual controller and multi touch input of Kurabayashi to include presence determination using two reference pressures for multitouch inputs, as taught by Kuwahara, as Kuwahara teaches use of invention in a game machine (¶23) and in order to provide a control method of an electronic apparatus and an electronic apparatus for appropriately detecting pressing force of multi-touch to a touch pane, see, e.g., problem solved.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Berkes in view US Patent Publication No. 2016/0317915 to Onda et al. (“Onda”).
In re claim 16, Berkes discloses a non-transitory computer-readable recording medium [Fig. 2, #28] having recorded therein a program [Fig. 2, ## 38, 42] for causing a processor [Fig. 2, #22] to function as: a touch position information acquirer configured to acquire touch position information regarding a touch position on a touch panel, the touch panel including a first area for inputting a first instruction regarding a game and a second area for inputting a second instruction regarding the game [Fig. 2, #30 ¶17, 21 describes sensor signals controller touch down position on touch screen; Fig. 1 shows first and second input areas, one for each thumb, e.g., D-pad on left and buttons on right to control game]; a pressure information acquirer configured to acquire pressure information regarding a pressure applied to the touch panel [Fig. 2, #34, ¶17 describes sensor detect pressure changes of touch 36]; a first determiner configured to determine, based on the touch position information acquired by the touch position information acquirer, whether input of the first instruction is present [Fig. 2, 42,  ¶¶ 20, 22 describe controller determines program input based on touch and pressure for program 38, which may be a video game.  Touch by right thumb of button 20 is determined to be first input instruction]; and a second determiner configured to determine, when a determination result by the first determiner based on the touch position information indicative of a presence of a touch to the second area is negative, whether input of the second instruction is present, based on the pressure information acquired by the pressure information acquirer at a time when the touch position information acquirer acquires the touch position information indicative of the presence of the touch to the second area [Fig. 2, 42,  ¶¶ 20, 22 describe controller determines program input based on touch and pressure for program 38, which may be a video game.  Touch by left thumb of D-pad 14/20 is determined to be second input instruction].
Berkes  does not explicitly teach the game is not affected by the touch to the second area, during a period in which the determination result by the first determiner based on the touch position information indicative of the presence of the touch to the second area is affirmative.
However, Onda teaches a touch screen for game control having two input areas [Figs. 5A and 5B CA1 and CA2, or Figs. 7A and 7B, #CA5] for inputting different game controls wherein the game is not affected by the touch to the second area, during a period in which the determination result by the first determiner based on the touch position information indicative of the presence of the touch to the second area is affirmative [¶37 describes the terminal device can disable (does not receive) the input instruction that corresponds to the second input reception area, and continue the game process based on the input instruction that corresponds to the first input reception area].
Berkes and Onda are both considered to be analogous to the claimed invention because they are in the same field of touch screen input game controller.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified virtual controller of Berkes to include instruction determination/disambiguation, as taught by Onda, in order to improve the playability of a game that utilizes a touch panel by avoiding unintentional input, see, e.g., ¶40.
In re claim 18, Berkes discloses the invention of claim 17 as stated above, but lacks the game is not affected by the second instruction, during a period in which the determination result by the first determiner based on the touch position information indicative of the presence of the touch to the second area is affirmative.
However, Onda teaches a touch screen for game control having two input areas [Figs. 5A and 5B CA1 and CA2, or Figs. 7A and 7B, #CA5] for inputting different game controls wherein the game is not affected by the touch to the second area, during a period in which the determination result by the first determiner based on the touch position information indicative of the presence of the touch to the second area is affirmative [¶37 describes the terminal device can disable (does not receive) the input instruction that corresponds to the second input reception area, and continue the game process based on the input instruction that corresponds to the first input reception area].
Berkes and Onda are both considered to be analogous to the claimed invention because they are in the same field of touch screen input game controller.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified virtual controller of Berkes to include instruction determination/disambiguation, as taught by Onda, in order to improve the playability of a game that utilizes a touch panel by avoiding unintentional input, see, e.g., ¶40.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,772,743 describes a control pad displayed on a touchscreen of a touchscreen device can be used by a user to control or manipulate characters, objects, or entities within a game environment.  In some embodiments, the control pad is activated and displayed at a location of the touchscreen based at least in part on a touch signal location within a defined partition of the touchscreen.  In response to the touch signal being moved within the boundary of the control pad, an action or manipulation of the game environment may be performed based at least in part on the location of the touch signal relative to the control pad.  In some embodiments, if the touch signal is moved outside the boundary of the control pad, the position of the control pad is adjusted such that the location of the touch signal remains on or within the boundary of the control pad.
US 10,268,364 describes an electronic device includes a display, a sensor and a processor.  The processor is configured to activate the display in a first input mode to acquire a first touch input through the display, and to identify context information related to the electronic device through the display or the sensor.  The processor also is configured to change the display to a second input mode to acquire a second touch input through one or more areas of the display when the context information meets a predetermined condition.  In addition, the processor is configured to execute a predetermined function related to at least one object displayed on the display based on the second touch input acquired through the one or more areas while the display is in the second input mode.
US 2017/0192599 describes varying levels of pressure over time for touch input to control game element displayed on touch screen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Bodendorf whose telephone number is (571) 272-6152.  The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW BODENDORF/Examiner, Art Unit 3715                                                                                                                                                                                                        

/MALINA D. BLAISE/Primary Examiner, Art Unit 3715